Citation Nr: 1514933	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-09 877	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

The Veteran served on active duty from September 1998 to January 2010

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Local jurisdiction over the appeal has since been transferred to the RO in Cleveland, Ohio.

The Veteran limited his appeal solely to the issue identified on the title page.

The Veteran was scheduled for a Board hearing by videoconference in March 2015.  The Veteran was notified of that hearing but failed, without good cause, to present for his hearing.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination of the spine in October 2011.  He was scheduled for another VA spine examination in June 2013 to again assess the severity of the disability.  The Veteran failed to report to the examination.  However, the claims file indicates that the Veteran may not have received notification of the examination as he is shown to have changed addresses.  

The claims file indicates that the RO tried to reach the Veteran following his missed examination, in September 2013, and that both of his phone numbers were disconnected.  Thereafter, a June 2014 appeals checklist indicates that the Veteran's last known whereabouts were in Ohio but that he had not shown up for any appointment since October 2013.  It was noted that the Veteran's representative also did not know the Veteran's current address.  

Significantly, the electronic Veterans Appeals Control and Locator System (VACOLS) demonstrates that the Veteran's address was last updated in March 2015.  Thus, it may now be possible to reach the Veteran and to schedule a new VA examination.  

In accordance with VA's duty to assist, the Board finds it necessary to remand the case so that further efforts can be made to determine the Veteran's present address and to schedule a new VA examination of the spine.

Accordingly, the case is REMANDED for the following actions:

1.  Confirm the Veteran's present address.

2.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to ascertain the severity and manifestations of his present lumbar spine disability.  The entire claims file must be reviewed by the examiner.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  If the Veteran fails to report to the examination, include a copy of the letter notifying him of the scheduled examination in the claims file.

4.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

